DETAILED ACTION
This Office Action is in response to application 17/354,589 filed on June 22, 2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-20 are pending and herein considered.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,093,649. Although the claims at issue are not identical, they are not patentably distinct from each other.



Instance Application 17/354,589
U.S. Patent Application No. 11,093,649
1. An apparatus, comprising: a communications interface: a memory storing instructions; and at least one processor coupled to the communications interface and the memory, the at least one processor being configured to execute the instructions to: obtain transaction data that includes parameter values characterizing an exchange of data; 



generate and transmit, via the communications interface, a first signal that includes the parameter values to a first computing system, the first signal causing the first computing system to execute additional instructions included within a distributed ledger, and the executed additional instructions causing the first computing system to access rules data recorded onto the distributed ledger and establish a consistency between the parameter values and at least a portion of the accessed rules data: receive, via the communications interface, a second signal that includes confirmation data indicative of the established consistency; 
and 
based on the confirmation data, generate and transmit, via the communications interface, a third signal that includes a request to execute the data exchange to a second computing system. the request comprising at least a portion of the parameter values, and the third signal causing the second computing system to execute the data exchange in accordance with at least the portion of the parameter values.










2. The apparatus of claim 1, wherein the at least one processor is further configured to execute the instructions to receive, via the communications interface, a fourth signal from a device that includes the transaction data, the transaction data being generated by an application program executed at the device.

3. The apparatus of claim 1, wherein: the transaction data is structured in accordance with a standard data- interchange format: and the request is structured in accordance with a legacy data-interchange format associated with the second computing system.

4. The apparatus of claim 3, wherein the at least one processor is further configured to execute the instructions to: load mapping data from the memory, the mapping data comprising information that maps the standard data-interchange format to the legacy data-interchange format; and generate the request based on an application of the mapping data to at least the portion of the parameter values.

5. The apparatus of claim 1, wherein: the accessed rules data identifies one or more restrictions imposed on the execution of the data exchange: the executed additional instructions further cause the first computing system to: identify a subset of the one or more restrictions that are applicable to the data exchange based on a portion of the parameter values: and establish a consistency between the parameter values and the identified subset of the one or more restrictions; and the confirmation data is indicative of the established consistency between the parameter values and the identified subset of the one or more restrictions.

6. The apparatus of claim 1, wherein: the transaction data further comprises additional content associated with the data exchange, the additional content being structured in accordance with a standard data-interchange format: and the additional content comprises at least one of an element of digital content associated with the data exchange or advice data characterizing the execution of the data exchange by the second computing system.

7. The apparatus of claim 6, wherein the at least one processor is further configured to execute the instructions to: generate a recordation request that includes at least a portion of the additional content associated with the data exchange, the portion of the additional content being accessible at a third computing system; and generate and transmit, via the communications interface, a fourth signal that includes the recordation request to the first computing system, the fourth signal causing the first computing system to perform operations that record encrypted information associated with the recordation request within an element of the distributed ledger, the distributed ledger being accessible at the third computing system.

8. The apparatus of claim 7, wherein the at least one processor is further configured to execute the instructions to: load, from the memory, accessibility data associated with the third computing system; and determine that the portion of the additional content is accessible to the third computing system based on the loaded accessibility data.

9. The apparatus of claim 7, wherein: the at least one processor is further configured to execute the instructions to: encrypt the portion of the additional content based on a public cryptographic key associated with the first computing system; and perform operations that package into the recordation request, a correlation identifier assigned to the data exchange and the encrypted portion of the additional content: and the fourth signal causes the first computing system to record the correlation identifier and the encrypted portion of the additional content within the element of the distributed ledger.

10. The apparatus of claim 9, wherein: the at least one processor is further configured to execute the instructions to: apply a digital signature to the obtained correlation identifier and the encrypted portion of the additional content; generate data access control information that includes the digital signature, public key certificate data associated with the apparatus. and public key certificate data associated with the first computing system; and perform operations that package, into the recordation request, the correlation identifier, the encrypted portion of the additional content. and the data access control information; and the fourth signal causes the first computing system to record the correlation identifier. the encrypted portion of the additional content, and the data access control information within the element of the distributed ledger.

11. A computer-implemented method, comprising: 
obtaining, by at least one processor, transaction data that includes parameter values characterizing an exchange of data;
 by the at least one processor,
 generating and transmitting a first signal that includes the parameter values to a first computing system, the first signal causing the first computing system to execute additional instructions included within a distributed ledger, and the executed additional instructions causing the first computing system to access rules data recorded onto the distributed ledger and establish a consistency between the parameter values and at least a portion of the accessed rules data: receiving, by the at least one processor, a second signal that includes confirmation data indicative of the established consistency; and based on the confirmation data, generating and transmitting by the at least one processor, a third signal that includes a request to execute the data exchange to a second computing system. the request comprising at least a portion of the parameter values, and the third signal causing the second computing system to execute the data exchange in accordance with at least the portion of the parameter values.











12. The computer-implemented method of claim 11. further comprising receiving. by the at least one processor, a fourth signal from a device that includes the transaction data, the transaction data being generated by an application program executed at the device.

13. The computer-implemented method of claim 11, wherein: the transaction data is structured in accordance with a standard data- interchange format: the request is structured in accordance with a legacy data-interchange format associated with the second computing system.

14. The computer-implemented method of claim 13. further comprising: obtaining, by the at least one processor, mapping data that includes information mapping the standard data-interchange format to the legacy data-interchange format; and generating, by the at least one processor. the request based on an application of the mapping data to at least the portion of the parameter values.

15. The computer-implemented method of claim 11, wherein: the accessed rules data identifies one or more restrictions imposed on the execution of the data exchange; the executed additional instructions further cause the first computing system to: identify a subset of the one or more restrictions that are applicable to the data exchange based on a portion of the parameter values: and establish a consistency between the parameter values and the identified subset of the one or more restrictions; and the confirmation data is indicative of the established consistency between the parameter values and the identified subset of the one or more restrictions.

16. The computer-implemented method of claim 11, wherein: the transaction data further comprises additional content associated with the data exchange, the additional content being structured in accordance with a standard data-interchange format; the additional content comprises at least one of an element of digital content associated with the data exchange or advice data characterizing the execution of the data exchange by the second computing system; and the computer-implemented method further comprises: generating, by the at least one processor, a recordation request that includes at least a portion of the additional content associated with the data exchange, the portion of the additional content being accessible at a third computing system: and generating and transmitting. by the at least one processor. a fourth signal that includes the recordation request to the first computing system, the fourth signal causing the first computing system to perform operations that record encrypted information associated with the recordation request within an element of a distributed ledger, the distributed ledger being accessible at the third computing system.
17. The computer-implemented method of claim 16. further comprising: obtaining, by the at least one processor, accessibility data associated with the third computing system; and determining, by the at least one processor, that the portion of the additional content is accessible to the third computing system based on the loaded accessibility data.

18. The computer-implemented method of claim 16. wherein: the computer-implemented method further comprises encrypting. by the at least one processor, the portion of the additional content based on a public cryptographic key associated with the first computing system; generating the recordation requests comprises performing operations that package, into the recordation request, a correlation identifier assigned to the data exchange and the encrypted portion of the additional content: and the fourth signal causes the first computing system to record the correlation identifier and the encrypted portion of the additional content within the element of the distributed ledger.
19. The computer-implemented method of claim 18 wherein: the computer-implemented method further comprises: applying by the at least one processor. a digital signature to the obtained correlation identifier and the encrypted portion of the additional content: and generating by the at least one processor. data access control information that includes the digital signature, public key certificate data associated with the apparatus, and public key certificate data associated with the first computing system; and generating the recordation requests further comprises performing operations that package the correlation identifier. the encrypted portion of the additional content and the data access control information into the recordation request: and the fourth signal causes the first computing system to record the correlation identifier, the encrypted portion of the additional content, and the data access control information within the element of the distributed ledger.

20. A tangible, non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause the at least one processor to perform a method, comprising: obtaining transaction data that includes parameter values characterizing an exchange of data; generating and transmitting a first signal that includes the parameter values to a first computing system, the first signal causing the first computing system to execute additional instructions included within a distributed ledger, and the executed additional instructions causing the first computing system to access rules data recorded onto the distributed ledger and establish a consistency between the parameter values and at least a portion of the accessed rules data: receiving a second signal from the first computing system that includes confirmation data indicative of the established consistency; and based on the confirmation data, generating and transmitting a third signal that includes a request to execute the data exchange to a second computing system, the request comprising at least a portion of the parameter values, and the third signal causing the second computing system to execute the data exchange in accordance with at least the portion of the parameter values.
1. An apparatus, comprising: a communications interface; a memory storing instructions; and at least one processor coupled to the communications interface and the memory, the at least one processor being configured to execute the instructions to: obtain transaction data that includes (i) parameter values characterizing an exchange of data and (ii) additional content comprising at least one of an element of digital content or advice data associated with the data exchange; 
transmit, via the communications interface, a first signal that includes the parameter values to a first computing system, the first signal causing the first computing system to execute additional instructions included within a distributed ledger, and the executed additional instructions causing the first computing system to access rules data recorded onto the distributed ledger and establish a consistency between the parameter values and at least a portion of the accessed rules data; 
receive, via the communications interface, a second signal that includes confirmation data indicative of the established consistency; 

based on the confirmation data, transmit, via the communications interface, a third signal that includes a request to execute the data exchange to a second computing system, the request comprising at least a portion of the parameter values, and the third signal causing the second computing system to execute the data exchange in accordance with at least the portion of the parameter values; 

and transmit, via the communications interface, a fourth signal that includes a recordation request to the first computing system, the recordation request comprising at least a portion of the additional data, and the fourth signal causing the first computing system to perform operations that record encrypted information associated with the recordation request within an element of the distributed ledger.

2. The apparatus of claim 1, wherein the at least one processor is further configured to execute the instructions to receive, via the communications interface, a fifth signal from a device that includes the transaction data, the transaction data being generated by an application program executed at the device.

3. The apparatus of claim 1, wherein: the transaction data is structured in accordance with a standard data-interchange format; and the request is structured in accordance with a legacy data-interchange format associated with the second computing system.

4. The apparatus of claim 3, wherein the at least one processor is further configured to execute the instructions to: load mapping data from the memory, the mapping data comprising information that maps the standard data-interchange format to the legacy data-interchange format; and generate the request based on an application of the mapping data to at least the portion of the parameter values.

5. The apparatus of claim 1, wherein: the accessed rules data identifies one or more restrictions imposed on the execution of the data exchange; the executed additional instructions further cause the first computing system to: identify a subset of the one or more restrictions that are applicable to the data exchange based on a portion of the parameter values; and establish a consistency between the parameter values and the identified subset of the one or more restrictions; and the confirmation data is indicative of the established consistency between the parameter values and the identified subset of the one or more restrictions.

6. The apparatus of claim 1, wherein: 

the additional content is structured in accordance with a standard data-interchange format; and the advice data characterizes the execution of the data exchange by the second computing system.




7. The apparatus of claim 6, wherein: the portion of the additional content is accessible at a third computing system; and the distributed ledger is accessible at the third computing system.













8. The apparatus of claim 7, wherein the at least one processor is further configured to execute the instructions to: load, from the memory, accessibility data associated with the third computing system; and determine that the portion of the additional content is accessible to the third computing system based on the loaded accessibility data.

9. The apparatus of claim 7, wherein: the at least one processor is further configured to execute the instructions to: encrypt the portion of the additional content based on a public cryptographic key associated with the first computing system; and perform operations that package, into the recordation request, a correlation identifier assigned to the data exchange and the encrypted portion of the additional content; and the fourth signal causes the first computing system to record the correlation identifier and the encrypted portion of the additional content within the element of the distributed ledger.

10. The apparatus of claim 9, wherein: the at least one processor is further configured to execute the instructions to: apply a digital signature to the obtained correlation identifier and the encrypted portion of the additional content; generate data access control information that includes the digital signature, public key certificate data associated with the apparatus, and public key certificate data associated with the first computing system; and perform operations that package, into the recordation request, the correlation identifier, the encrypted portion of the additional content, and the data access control information; and the fourth signal causes the first computing system to record the correlation identifier, the encrypted portion of the additional content, and the data access control information within the element of the distributed ledger.

11. A computer-implemented method, comprising: 
obtaining, by at least one processor, transaction data that includes (i) parameter values characterizing an exchange of data and (ii) additional content comprising at least one of an element of digital content or advice data associated with the data exchange; by the at least one processor, transmitting a first signal that includes the parameter values to a first computing system, the first signal causing the first computing system to execute additional instructions included within a distributed ledger, and the executed additional instructions causing the first computing system to access rules data recorded onto the distributed ledger and establish a consistency between the parameter values and at least a portion of the accessed rules data; receiving, by the at least one processor, a second signal that includes confirmation data indicative of the established consistency; based on the confirmation data, transmitting, by the at least one processor, a third signal that includes a request to execute the data exchange to a second computing system, the request comprising at least a portion of the parameter values, and the third signal causing the second computing system to execute the data exchange in accordance with at least the portion of the parameter values; and transmitting, by the at least one processor, a fourth signal that includes a recordation request to the first computing system, the recordation request comprising at least a portion of the additional data, and the fourth signal causing the first computing system to perform operations that record encrypted information associated with the recordation request within an element of the distributed ledger.

12. The computer-implemented method of claim 11, further comprising receiving, by the at least one processor, a fifth signal from a device that includes the transaction data, the transaction data being generated by an application program executed at the device.

13. The computer-implemented method of claim 11, wherein: the transaction data is structured in accordance with a standard data-interchange format; the request is structured in accordance with a legacy data-interchange format associated with the second computing system.

14. The computer-implemented method of claim 13, further comprising: obtaining, by the at least one processor, mapping data that includes information mapping the standard data-interchange format to the legacy data-interchange format; and generating, by the at least one processor, the request based on an application of the mapping data to at least the portion of the parameter values.

15. The computer-implemented method of claim 11, wherein: the accessed rules data identifies one or more restrictions imposed on the execution of the data exchange; the executed additional instructions further cause the first computing system to: identify a subset of the one or more restrictions that are applicable to the data exchange based on a portion of the parameter values; and establish a consistency between the parameter values and the identified subset of the one or more restrictions; and the confirmation data is indicative of the established consistency between the parameter values and the identified subset of the one or more restrictions.

16. The computer-implemented method of claim 11, wherein: the additional content being structured in accordance with a standard data-interchange format; the advice data characterizes the execution of the data exchange by the second computing system the portion of the additional content is accessible at a third computing system; and the distributed ledger is accessible at the third computing system.
















17. The computer-implemented method of claim 16, further comprising: obtaining, by the at least one processor, accessibility data associated with the third computing system; and determining, by the at least one processor, that the portion of the additional content is accessible to the third computing system based on the loaded accessibility data.

18. The computer-implemented method of claim 16, wherein: the computer-implemented method further comprises encrypting, by the at least one processor, the portion of the additional content based on a public cryptographic key associated with the first computing system; generating the recordation requests comprises performing operations that package, into the recordation request, a correlation identifier assigned to the data exchange and the encrypted portion of the additional content; and the fourth signal causes the first computing system to record the correlation identifier and the encrypted portion of the additional content within the element of the distributed ledger.
19. The computer-implemented method of claim 18, wherein: the computer-implemented method further comprises: applying, by the at least one processor, a digital signature to the obtained correlation identifier and the encrypted portion of the additional content; and generating, by the at least one processor, data access control information that includes the digital signature, public key certificate data associated with the apparatus, and public key certificate data associated with the first computing system; and generating the recordation requests further comprises performing operations that package the correlation identifier, the encrypted portion of the additional content, and the data access control information into the recordation request; and the fourth signal causes the first computing system to record the correlation identifier, the encrypted portion of the additional content, and the data access control information within the element of the distributed ledger.

20. A tangible, non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause the at least one processor to perform a method, comprising: obtaining transaction data that include (i) parameter values characterizing an exchange of data and (ii) additional content comprising at least one of an element of digital content or advice data associated with the data exchange; transmitting a first signal that includes the parameter values to a first computing system, the first signal causing the first computing system to execute additional instructions included within a distributed ledger, and the executed additional instructions causing the first computing system to access rules data recorded onto the distributed ledger and establish a consistency between the parameter values and at least a portion of the accessed rules data; receiving a second signal from the first computing system that includes confirmation data indicative of the established consistency; based on the confirmation data, transmitting a third signal that includes a request to execute the data exchange to a second computing system, the request comprising at least a portion of the parameter values, and the third signal causing the second computing system to execute the data exchange in accordance with at least the portion of the parameter values; and transmitting a fourth signal that includes a recordation request to the first computing system, the recordation request comprising at least a portion of the additional data, and the fourth signal causing the first computing system to perform operations that record encrypted information associated with the recordation request within an element of the distributed ledger.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 11-12, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnsrud et al. (Johnsrud), U.S. Pub. Number 2017/0243177, in view of Mathew U.S. Pub. Number 2020/0074416. 
Regarding claim 1; Johnsrud discloses an apparatus, comprising:
a communications interface (fig. 4, element 410);
a memory storing instructions (fig. 4, element 450); and
at least one processor coupled to the communications interface and the memory (fig. 4, element 420), the at least one processor being configured to execute the instructions to:
obtain transaction data that includes parameter values characterizing an exchange of data (fig. 3, para. [0064] a network browsing application 355 provides for a user to establish network communication with a financial institution system(s) 400…for the purpose of routing authorization and/or settlement of a transaction based on specified preferences); The Examiner interpret that the financial institution system obtains the transaction data.
generate and transmit, via the communications interface, a first signal that includes the parameter values to a first computing system, the first signal causing the first computing system to execute additional instructions included within a distributed ledger, and the executed additional instructions causing the first computing system to access rules data recorded onto the distributed ledger and establish a consistency between the parameter values and at least a portion of the accessed rules data  (para. [0071] the network communication interface 410 is a communication interface having one or more communication devices configured to communicate with… the block chain systems 500; para. [0087] receive a transaction record associated with a payment transaction. The record includes transaction data indicating a payor, a payee and/or a transaction amount and/or other information about the transaction… using the distributed ledger, the system determines one or more preferences associated with the payee of the transaction data…For example, authorization routing preferences and/or settlement routing preferences; para. [0090] the block chain may be configured with a set of rules to dictate when and how transactions are validated/invalidated/neither, transactions are approved); the Examiner interpret the Blockchain system receives the transaction record from the financial institute system.
receive, via the communications interface, a second signal that includes confirmation data indicative of the established consistency (para. [0086] payment channels may be used to route settlement of transactions according to the preferences of the payee system (i.e., the issuing bank or other entity; para. [0095] once a predetermined threshold number of nodes have agreed that the transaction validation has been satisfied, then the transaction proceeds for further processing).

Johnsrud does not disclose, which Mathew discloses based on the confirmation data, generate and transmit, via the communications interface, a third signal that includes a request to execute the data exchange to a second computing system, the request comprising at least a portion of the parameter values (Mathew: para. [0045] a payer identifier and/or an account identifier that matches the stored list of trusted players, the associated transaction may be classified in a "trusted payer" category; Mathew: para. [0046] the routing rules evaluated may be routing rules that are triggered by the transaction categories of the transaction (e.g., when a transaction is a "trusted payer" transaction), and the third signal causing the second computing system to execute the data exchange in accordance with at least the portion of the parameter values (Mathew: para.[0049] the processing of the electronic credit transaction by the priority processing network at 312 includes a direct funds transfer between a payer account and a payee account identified in the transaction data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Johnsrud to provide generate and transmit, via the communications interface, a third signal that includes a request to execute the data exchange to a second computing system, the request comprising at least a portion of the parameter values, and the third signal causing the second computing system to execute the data exchange in accordance with at least the portion of the parameter values, as taught by Mathew. The motivation is to priority processing network based on associated routing rules to promote rapid funds transfer between accounts of the payer and the merchant (i.e. bypassing standard credit transaction processing in order to accelerate the completion of the transaction, therefore improving the functioning of a computing device through expedited processing of the transaction).

Regarding claim 2; the combination of Johnsrud and Mathew discloses the apparatus of claim 1, wherein the at least one processor is further configured to execute the instructions to receive, via the communications interface, a fourth signal from a device that includes the transaction data, the transaction data being generated by an application program executed at the device (Johnsrud: fig. 4, para. [0069] the mobile banking application 490 (of the financial institute 400) may instruct the processing device 420 to perform certain logic, data-processing, and data-storing functions of the financial institution system).

Regarding claim 5; the combination of Johnsrud and Mathew discloses the apparatus of claim 1, wherein:
the accessed rules data identifies one or more restrictions imposed on the execution of the data exchange (Mathew: para. [0045] at 304, transaction routing rules (e.g., routing rules 224, etc.) are accessed from at least one routing rules data store. At 306, at least one category of the electronic credit transaction is determined based on the transaction data);
the executed additional instructions further cause the first computing system to:
identify a subset of the one or more restrictions that are applicable to the data exchange based on a portion of the parameter values (Mathew: para. [0045] when extracted transaction data matches or otherwise aligns with subsets of the transaction category data, the associated transaction may be considered to be in the transaction category. For instance, a "trusted payer" transaction category may be defined based on a stored list of trusted payers based on payer identifiers and/or account identifiers associated with payers, etc.); and
establish a consistency between the parameter values and the identified subset of the one or more restrictions (Mathew: para. [0045] Payer data of a transaction message is extracted by the priority routing engine and, if the extracted payer data includes a payer identifier and/or an account identifier that matches the stored list of trusted players, the associated transaction may be classified in a "trusted payer" category); and
 the confirmation data is indicative of the established consistency between the parameter values and the identified subset of the one or more restrictions (Mathew: para. [0030] the routing rules applied to a transaction are a subset of the total routing rules …subset of rules may be determined based on a category of the transaction, a merchant identifier associated with the transaction; Mathew: para. [0053] the routing rules may be stored in a data store and include a mapping of merchant identifiers to routing rules, such that the mapped routing rules are only evaluated when a transaction including the associated merchant identifier is received). The rationale to combine Johnsrud and Mathew is the same as provided for claim 1.

Regarding claim 11; Johnsrud discloses a computer-implemented method, comprising:
obtaining, by at least one processor, transaction data that includes parameter values characterizing an exchange of data (fig. 3, para. [0064] a network browsing application 355 provides for a user to establish network communication with a financial institution system(s) 400…for the purpose of routing authorization and/or settlement of a transaction based on specified preferences); The Examiner interpret that the financial institution system obtains the transaction data.
by the at least one processor, generating and transmitting a first signal that includes the parameter values to a first computing system, the first signal causing the first computing system to execute additional instructions included within a distributed ledger, and the executed additional instructions causing the first computing system to access rules data recorded onto the distributed ledger and establish a consistency between the parameter values and at least a portion of the accessed rules data  (para. [0071] the network communication interface 410 is a communication interface having one or more communication devices configured to communicate with… the block chain systems 500; para. [0087] receive a transaction record associated with a payment transaction. The record includes transaction data indicating a payor, a payee and/or a transaction amount and/or other information about the transaction… using the distributed ledger, the system determines one or more preferences associated with the payee of the transaction data…For example, authorization routing preferences and/or settlement routing preferences; para. [0090] the block chain may be configured with a set of rules to dictate when and how transactions are validated/invalidated/neither, transactions are approved); the Examiner interpret the Blockchain system receives the transaction record from the financial institute system.
receiving, by the at least one processor, a second signal that includes confirmation data indicative of the established consistency (para. [0086] payment channels may be used to route settlement of transactions according to the preferences of the payee system (i.e., the issuing bank or other entity; para. [0095] once a predetermined threshold number of nodes have agreed that the transaction validation has been satisfied, then the transaction proceeds for further processing).

Johnsrud does not disclose, which Mathew discloses based on the confirmation data, generating and transmitting, via the communications interface, a third signal that includes a request to execute the data exchange to a second computing system, the request comprising at least a portion of the parameter values (Mathew: para. [0045] a payer identifier and/or an account identifier that matches the stored list of trusted players, the associated transaction may be classified in a "trusted payer" category; Mathew: para. [0046] the routing rules evaluated may be routing rules that are triggered by the transaction categories of the transaction (e.g., when a transaction is a "trusted payer" transaction), and the third signal causing the second computing system to execute the data exchange in accordance with at least the portion of the parameter values (Mathew: para.[0049] the processing of the electronic credit transaction by the priority processing network at 312 includes a direct funds transfer between a payer account and a payee account identified in the transaction data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Johnsrud to provide generating and transmitting, via the communications interface, a third signal that includes a request to execute the data exchange to a second computing system, the request comprising at least a portion of the parameter values, and the third signal causing the second computing system to execute the data exchange in accordance with at least the portion of the parameter values, as taught by Mathew. The motivation is to priority processing network based on associated routing rules to promote rapid funds transfer between accounts of the payer and the merchant (i.e. bypassing standard credit transaction processing in order to accelerate the completion of the transaction, therefore improving the functioning of a computing device through expedited processing of the transaction).

Regarding claim 12; the combination of Johnsrud and Mathew discloses the computer-implemented method of claim 11, further comprising receiving, by the at least one processor, a fourth signal from a device that includes the transaction data, the transaction data being generated by an application program executed at the device (Johnsrud: fig. 4, para. [0069] the mobile banking application 490 (of the financial institute 400) may instruct the processing device 420 to perform certain logic, data-processing, and data-storing functions of the financial institution system).

Regarding claim 15; the combination of Johnsrud and Mathew discloses the computer-implemented method of claim 11, wherein:
the accessed rules data identifies one or more restrictions imposed on the execution of the data exchange (Mathew: para. [0045] at 304, transaction routing rules (e.g., routing rules 224, etc.) are accessed from at least one routing rules data store. At 306, at least one category of the electronic credit transaction is determined based on the transaction data);
the executed additional instructions further cause the first computing system to:
identify a subset of the one or more restrictions that are applicable to the data exchange based on a portion of the parameter values (Mathew: para. [0045] when extracted transaction data matches or otherwise aligns with subsets of the transaction category data, the associated transaction may be considered to be in the transaction category. For instance, a "trusted payer" transaction category may be defined based on a stored list of trusted payers based on payer identifiers and/or account identifiers associated with payers, etc.); and
establish a consistency between the parameter values and the identified subset of the one or more restrictions (Mathew: para. [0045] Payer data of a transaction message is extracted by the priority routing engine and, if the extracted payer data includes a payer identifier and/or an account identifier that matches the stored list of trusted players, the associated transaction may be classified in a "trusted payer" category); and 
the confirmation data is indicative of the established consistency between the parameter values and the identified subset of the one or more restrictions (Mathew: para. [0030] the routing rules applied to a transaction are a subset of the total routing rules …subset of rules may be determined based on a category of the transaction, a merchant identifier associated with the transaction; Mathew: para. [0053] the routing rules may be stored in a data store and include a mapping of merchant identifiers to routing rules, such that the mapped routing rules are only evaluated when a transaction including the associated merchant identifier is received). The rationale to combine Johnsrud and Mathew is the same as provided for claim 1.

Regarding claim 20; Johnsrud discloses a tangible, non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause the at least one processor to perform a method, comprising:
obtaining transaction data that includes parameter values characterizing an exchange of data (fig. 3, para. [0064] a network browsing application 355 provides for a user to establish network communication with a financial institution system(s) 400…for the purpose of routing authorization and/or settlement of a transaction based on specified preferences); The Examiner interpret that the financial institution system obtains the transaction data.
generating and transmitting, via the communications interface, a first signal that includes the parameter values to a first computing system, the first signal causing the first computing system to execute additional instructions included within a distributed ledger, and the executed additional instructions causing the first computing system to access rules data recorded onto the distributed ledger and establish a consistency between the parameter values and at least a portion of the accessed rules data  (para. [0071] the network communication interface 410 is a communication interface having one or more communication devices configured to communicate with… the block chain systems 500; para. [0087] receive a transaction record associated with a payment transaction. The record includes transaction data indicating a payor, a payee and/or a transaction amount and/or other information about the transaction… using the distributed ledger, the system determines one or more preferences associated with the payee of the transaction data…For example, authorization routing preferences and/or settlement routing preferences; para. [0090] the block chain may be configured with a set of rules to dictate when and how transactions are validated/invalidated/neither, transactions are approved); the Examiner interpret the Blockchain system receives the transaction record from the financial institute system.
Receiving a second signal that includes confirmation data indicative of the established consistency (para. [0086] payment channels may be used to route settlement of transactions according to the preferences of the payee system (i.e., the issuing bank or other entity; para. [0095] once a predetermined threshold number of nodes have agreed that the transaction validation has been satisfied, then the transaction proceeds for further processing).
Johnsrud does not disclose, which Mathew discloses based on the confirmation data, generating and transmitting, via the communications interface, a third signal that includes a request to execute the data exchange to a second computing system, the request comprising at least a portion of the parameter values (Mathew: para. [0045] a payer identifier and/or an account identifier that matches the stored list of trusted players, the associated transaction may be classified in a "trusted payer" category; Mathew: para. [0046] the routing rules evaluated may be routing rules that are triggered by the transaction categories of the transaction (e.g., when a transaction is a "trusted payer" transaction), and the third signal causing the second computing system to execute the data exchange in accordance with at least the portion of the parameter values (Mathew: para.[0049] the processing of the electronic credit transaction by the priority processing network at 312 includes a direct funds transfer between a payer account and a payee account identified in the transaction data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Johnsrud to provide generating and transmitting, via the communications interface, a third signal that includes a request to execute the data exchange to a second computing system, the request comprising at least a portion of the parameter values, and the third signal causing the second computing system to execute the data exchange in accordance with at least the portion of the parameter values, as taught by Mathew. The motivation is to priority processing network based on associated routing rules to promote rapid funds transfer between accounts of the payer and the merchant (i.e. bypassing standard credit transaction processing in order to accelerate the completion of the transaction, therefore improving the functioning of a computing device through expedited processing of the transaction).

Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Johnsrud et al. (Johnsrud), U.S. Pub. Number 2017/0243177, in view of Mathew U.S. Pub. Number 2020/0074416 and further in view of Zheng et al. (Zheng), U.S. Pub. Number 2007/0208574. 
Regarding claim 3; the combination of Johnsrud and Mathew discloses the apparatus of claim 1.
The combination above does not disclose, which Zeng discloses wherein:
the transaction data is structured in accordance with a standard data- interchange format (Zheng: para. [0109] the primary system 210 receives a message request from another system in the enterprise system 200… the message can be in an XML format that embeds application service interfaces that are defined); and
the request is structured in accordance with a legacy data-interchange format associated with the second computing system (Zheng: para. [0108]  a legacy system has sent a message to the primary system 210 that has invoked an ASI (interface)…the administrator sends a message to the primary system…The ASI at the legacy system generates a message with a request). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Johnsrud, in view of Mathew to provide the transaction data is structured in accordance with a standard data- interchange format and the request is structured in accordance with a legacy data-interchange format associated with the second computing system, as taught by Zheng. The motivation is that system can utilize different types or fields of information to provide a common view of a customer across multiple applications, disparate CRM systems, and legacy applications to form a foundation for business process automation and simplifies the integration of distributed customer information in an enterprise. 
Regarding claim 4; the combination of Johnsrud, Mathew and Zheng discloses the apparatus of claim 3, wherein the at least one processor is further configured to execute the instructions to:
load mapping data from the memory, the mapping data comprising information that maps the standard data-interchange format to the legacy data-interchange format (Zheng: para. [0110] the CIF (Customer Information File) converts the message into a format that it can process. In one embodiment, the connector module 220 of the CIF 214 converts the received message. For example, the message can be converted from an XML format into a primary system standard format); and
generate the request based on an application of the mapping data to at least the portion of the parameter values (Zheng: para. [0111] at operation 714, the CIF 214 confirms the privileges of the calling system that sent the message request… identifies the system ID in the received message; Zheng: para. [0120] a message to be sent to the requesting system is generated. The CIF 214 converts the message into a format that the receiving system can process). The rationale to combine Johnsrud and Mathew is the same as provided for claim 3.

Regarding claim 13; the combination of Johnsrud and Mathew discloses the computer-implemented method of claim 11.
The combination above does not disclose, which Zeng discloses wherein:
the transaction data is structured in accordance with a standard data- interchange format (Zheng: para. [0109] the primary system 210 receives a message request from another system in the enterprise system 200… the message can be in an XML format that embeds application service interfaces that are defined); and
the request is structured in accordance with a legacy data-interchange format associated with the second computing system (Zheng: para. [0108] a legacy system has sent a message to the primary system 210 that has invoked an ASI (interface)…the administrator sends a message to the primary system…The ASI at the legacy system generates a message with a request). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Johnsrud, in view of Mathew to provide the transaction data is structured in accordance with a standard data- interchange format and the request is structured in accordance with a legacy data-interchange format associated with the second computing system, as taught by Zheng. The motivation is that system can utilize different types or fields of information to provide a common view of a customer across multiple applications, disparate CRM systems, and legacy applications to form a foundation for business process automation and simplifies the integration of distributed customer information in an enterprise. 

Regarding claim 14; the combination of Johnsrud, Mathew and Zheng discloses computer-implemented method of claim 13, further comprising:
obtaining, by the at least one processor, mapping data that includes information mapping the standard data-interchange format to the legacy data-interchange format (Zheng: para. [0110] at operation 712, the CIF (Customer Information File) converts the message into a format that it can process. In one embodiment, the connector module 220 of the CIF 214 converts the received message. For example, the message can be converted from an XML format into a primary system standard format); and
generating, by the at least one processor, the request based on an application of the mapping data to at least the portion of the parameter values (Zheng: para. [0111] the CIF 214 confirms the privileges of the calling system that sent the message request… identifies the system ID in the received message; Zheng: para. [0120] a message to be sent to the requesting system is generated. The CIF 214 converts the message into a format that the receiving system can process). The rationale to combine Johnsrud and Mathew is the same as provided for claim 13.

Allowable Subject Matter
Claims 6-10 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s remarks to overcome the rejection above
The Examiner have proposed allowable subject matter to expedite prosecution. The Examiner also encourage Applicant to contact the Examiner to discuss claim’s amendment before responding to this Office Action for compact prosecution. 

Related Art
The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure:
U.S. Pub. Number 2020/0184448 to Jain-Jain teaches dynamically determining a custom interchange value for the cardholder to be used in payment transactions based on a current credit data of the cardholder, transmitting the dynamically determined custom interchange value for the cardholder to one or more blockchain peer nodes, and storing the dynamically determined custom interchange value in a hash-linked chain of blocks via a distributed ledger.
U.S. Pub. Number 2019/0333031 to Kravitz-Kravitz teaches validating blockchain or distributed ledger transactions in a service requiring payment. In use, a transaction submitted within a blockchain or distributed ledger is accessed, the transaction being submitted for provisioning a service that requires payment. Additionally, one or more assertions of device or user attributes that are verifiably associated with at least one party to the transaction are extracted from the transaction. Further, the transaction is validated, utilizing the device or user attributes, independently of processing the payment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VU V TRAN/               Primary Examiner, Art Unit 2491